                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SONIA ORTIZ,                                   :
     Plaintiff                                 :          No. 1:18-cv-01696
                                               :
              v.                               :          (Judge Kane)
                                               :
PRIORITY HEALTHCARE                            :
GROUP LLC d/b/a THE GARDENS                    :
AT PALMYRA,                                    :
     Defendant                                 :

                                           ORDER

       AND NOW, on this 18th day of July 2019, upon consideration of Defendant Priority

Healthcare Group LLC (“Defendant”)’s motion to dismiss Plaintiff Sonia Ortiz (“Plaintiff”)’s

complaint (Doc. No. 8) and motion to dismiss Plaintiff’s amended complaint (Doc. No. 12), and

in accordance with the Memorandum entered concurrently with this Order, IT IS ORDERED

THAT:

   1. Defendant’s motion to dismiss Plaintiff’s complaint (Docs. No. 8) is DENIED AS
      MOOT;

   2. Defendant’s motion to dismiss Plaintiff’s amended complaint (Doc. No. 12) is
      GRANTED as to Count I and DENIED as to Count II of Plaintiff’s amended complaint
      (Doc. No. 10); and

   3. Count I of Plaintiff’s amended complaint is DISMISSED WITHOUT PREJUDICE to
      Plaintiff’s filing of a second amended complaint, within thirty (30) days of the date of
      this Order, that corrects the deficiencies identified in the Memorandum entered
      concurrently with this Order as to Plaintiff’s claim of wrongful termination and
      retaliation in violation of the Pennsylvania Whistleblower Law.

                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
